Citation Nr: 1633023	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  09-05 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to March 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The case was previously before the Board in November 2012 and June 2015 when it was remanded for further development.  Following the completion of that development it was returned to the Board and is now ready for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015 the Board remanded the claim for additional records to be obtained and associated with the claims file and for the Veteran to be afforded another VA medical examination.  The Board ordered that the examiner must provide an opinion as to the functional impairment caused by the Veteran's service-connected disabilities as a whole with regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.  In addition, the Board ordered that the examiner comment as to the type of employment the Veteran would be capable of engaging in given his current skill set and educational background.

Thereafter, additional VA treatment records were obtained and associated with the claims file.  In a treatment note dated in August 2015, the Veteran reported that he had been working since March 2012 using metal detectors at military bases to clean up "frag and munitions left behind."  It was noted that he lifted 30 to 40 pounds.  There is no further information regarding this employment in the claims file with which to determine whether the employment is substantially gainful.  Thus, on remand, appropriate action should be taken to confirm this employment and to determine whether it is substantially gainful.

In December 2015 the Veteran was afforded VA medical examinations regarding the functional impairment caused by his service-connected disabilities.  Considering the Veteran's disabilities as a whole, the examiner rendered the opinion that the Veteran was able to entertain light physical and/or sedentary work that is quiet and if communication is performed on a one-on-one basis and the Veteran is able to look at the speaker's face. 

In a July 2016 written brief, the Veteran's representative pointed out that the examiner discussed the functional limits due to the Veteran's service-connected disabilities, but did not comment on the type of employment the Veteran would be capable of engaging in given his current skill set and educational background.  

The Veteran's combined disability rating is 90 percent, effective December 2015.  Given the questions surrounding whether the work he has reportedly performed since March 2012 is substantially gainful and what type of employment he would be capable of doing, the Board finds a VA Social Industrial Survey that provides a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability should be obtained.  Updated treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records.

2.  Take all appropriate action to confirm the Veteran's reported employment and to determine whether the employment is substantially gainful.  

3.  After completion of the foregoing, obtain a social and industrial survey to ascertain the Veteran's employment functioning. Copies of all pertinent records should be made available to the examiner for review.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities. Information must be sought from prior or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing. The clinician should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. 

The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

A complete rationale should accompany any opinion provided.

4.  Then readjudicate the claim, and issue a Supplemental Statement of the Case, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


